Case 6:21-cv-01008-PGB-DCI Document 57 Filed 09/01/21 Page 1 of 4 PageID 1010




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
LUCAS WALL,

                      Plaintiff,

v.                                                           Case No: 6:21-cv-1008-PGB-DCI

SOUTHWEST AIRLINES, ALASKA
AIRLINES, ALLEGIANT AIR, DELTA
AIR LINES, FRONTIER AIRLINES,
JETBLUE AIRWAYS and SPIRIT
AIRLINES,

                      Defendants.


                                           ORDER
       This cause comes before the Court for consideration without oral argument on the

following motion:

       MOTION:        Unopposed Renewed Motion for Stay of Discovery Pending
                      Ruling on Defendants’ Motions to Dismiss (Doc. 55)

       FILED:         August 30, 2021



       THEREON it is ORDERED that the motion is GRANTED.

       Plaintiff, proceeding pro se, filed this action on June 14, 2021 against several airlines

(collectively, Defendants) alleging claims related to requirements that passengers wear masks

during air travel due to COVID-19. Doc. 1. On August 23, 2021, Defendants moved to dismiss

the Complaint. Docs. 41; 42; 45. The parties then moved for an extension of time to conduct the

case management conference and submit a case management report, and the Court granted in part

that request but set those deadlines in September. Docs. 52; 54. The Court also directed that to
Case 6:21-cv-01008-PGB-DCI Document 57 Filed 09/01/21 Page 2 of 4 PageID 1011




the extent the parties sought a stay the parties should confer and file an appropriate motion. Doc.

54.

       Now before the Court is Defendants’ Unopposed Renewed Motion for Stay of Discovery

Pending Ruling on Defendants’ Motions to Dismiss. Doc. 55 (the Motion). Because Defendants

assert that Plaintiff does not oppose the relief sought in the Motion (i.e., a stay of discovery pending

resolution of the motions to dismiss), it is ripe for consideration.

       The Court has broad discretion to stay discovery as part of its inherent authority to control

its docket. Clinton v. Jones, 520 U.S. 681, 706 (1997); see also Panola Land Buyers Ass’n v.

Shuman, 762 F.2d 1550, 1560 (11th Cir. 1985) (“[A] magistrate has broad discretion to stay

discovery pending decision on a dispositive motion.”). A motion to stay discovery pending a

ruling on a dispositive motion is generally disfavored, “because when discovery is delayed or

prolonged it can create case management problems which impede the Court’s responsibility to

expedite discovery and cause unnecessary litigation expenses and problems.” Feldman v. Flood,

176 F.R.D. 651, 652 (M.D. Fla. 1997) (quoting Simpson v. Specialty Retail Concepts, Inc., 121

F.R.D. 261 (M.D.N.C. 1988)); see Middle District Discovery (2015) at (I)(E)(4). The moving

party bears the burden of showing good cause to stay discovery. Feldman, 176 F.R.D. at 652; see

Middle District Discovery (2015) at (I)(E)(4) (the court may stay discovery “upon a specific

showing of prejudice or undue burden.”). In determining whether a stay of discovery is warranted,

the Court must balance the harm produced by delay against the possibility that the dispositive

motion will be granted and entirely eliminate the need for discovery. Feldman, 176 F.R.D. at 652.

In making this determination, “it is necessary for the Court to take a preliminary peek at the merits

of the [dispositive motion] to see if it appears to be clearly meritorious and truly case dispositive.”

Id. at 652-53 (internal quotation marks omitted).




                                                 -2-
Case 6:21-cv-01008-PGB-DCI Document 57 Filed 09/01/21 Page 3 of 4 PageID 1012




       Here, there is no doubt that the pending motions to dismiss are entirely case dispositive, if

granted. In the motions to dismiss, in sum, Defendants assert that “that neither of the statutes

which Plaintiff claims Defendants have violated – the Air Carrier Access Act, 49 U.S.C. § 41705

(“ACAA”) nor 49 U.S.C. § 44702 -- provides a private right of action against air carriers.” Doc.

55 at 3. If there is not private right of action, that would appear to resolve this action entirely.

Perhaps because the Motion is unopposed, though, Defendants provide little argument that their

motions to dismiss are clearly meritorious. And, certainly, the Court does not deem Plaintiff’s

lack of opposition to the requested stay as a concession in this regard. Thus, the Court must—and

has—taken a preliminary peek at the motions to dismiss. Upon review (and understanding that

Plaintiff has not yet had an opportunity to respond to the motions to dismiss and that such a

response may dictate a contrary ruling), the Court finds that Defendants’ motions to dismiss are

clearly meritorious. As the Court stated in its Order denying Plaintiff’s motion for temporary

restraining order:

       As the Eleventh Circuit has explained, “It is indisputable that the ACAA does not
       expressly provide a private entitlement to sue in district court.” Love v. Delta Air
       Lines, 310 F.3d 1347, 1354 (11th Cir. 2002). “Moreover, taken together, the text of
       the ACAA . . . and the surrounding statutory and regulatory structure create an
       elaborate and comprehensive enforcement scheme that belies any congressional
       intent to create a private remedy.” Id. Accordingly, the Love court held that the
       ACAA does not create an implied private right of action. Id. at 1360.

Doc. 8 at 4. Accordingly, taking into consideration that the relief requested in the Motion is

unopposed, the Court finds that the Motion is due to be granted and discovery in this case is due

to be stayed pending a final ruling on the motions to dismiss.

       The Court also notes that Plaintiff’s opposition was contingent upon the parties meeting

and conducting a case management conference now, submitting a case management report now,

and then—if the motions to dismiss are denied—conducting a supplemental case management




                                               -3-
Case 6:21-cv-01008-PGB-DCI Document 57 Filed 09/01/21 Page 4 of 4 PageID 1013




conference and submitting a supplemental case management report later. While somewhat

unusual, the Court finds this request is due to be granted. Further, the request now before the Court

is to stay discovery, not to stay any other deadline that might be at issue in a case management and

scheduling order. Thus, the Court finds that the parties should proceed with he case management

conference, and recommends that they attempt to take into account this stay in proposing the

deadlines required in the case management report.

       Accordingly, it is ORDERED that the Motion (Doc. 55) is GRANTED such that:

       1. Discovery is STAYED;

       2. On or before September 10, 2021, the parties shall conduct the Case Management

           Conference and, on or before September 24, 2021, the parties shall file a Case

           Management Report.

       3. Within seven days of the issuance of a final ruling by the district judge on the motions

           to dismiss (or any motions to dismiss later filed if Plaintiff amends the Complaint prior

           to such a ruling), the parties shall hold a Supplemental Case Management Conference.

           Within seven days of the Supplemental Case Management Conference, the parties shall

           submit a Supplemental Case Management Report to the Court.

       ORDERED in Orlando, Florida on September 1, 2021.




                                                -4-
